DETAILED ACTION
This is response to Application 17/047,227 filed on 10/13/2020 in which claims 26-38 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 34 recites a computer program product for a computer comprising software code portions. The claim is directed to software per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things". They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.
M.P.E.P. 2601.1 Section I states, “Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the [non-transitory] computer-readable medium needed to realize the computer program’s functional-ity, as nonstatutory functional descriptive material.”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2018/0092104 A1) in view of Iyer et al. (US 2019/0261380 A1).

1. Regarding claims 26 and 30, Sheng teaches a method and apparatus (Figure 1 and 2) comprising:
determining, by an ultra low latency user device, a reference spatial subspace (Paragraph [0015] and [0145] spatial dimension);
Paragraph [0015] URLLC and eMBB).
Sheng does not explicitly disclose determining, by the ultra low latency user device, a decoder matrix; projecting, by the ultra low latency user device, the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace, to reduce interference at the ultra low latency user device caused by the transmission of the enhanced mobile broadband data block, when receiving the ultra low latency data block.
Iyer teaches determining, by the ultra low latency user device, a decoder matrix; projecting, by the ultra low latency user device, the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace, to reduce interference at the ultra low latency user device caused by the transmission of the enhanced mobile broadband data block, when receiving the ultra low latency data block (Iyer Paragraphs [0256] to [0265] UE scheduled; precoding/decoding matrix information; UE able to cancel interference from other beams).


2. Regarding claim 34, Sheng teaches a computer program product for a computer, comprising software code portions for performing (Paragraph [0211]) comprising:
determining, by an ultra low latency user device, a reference spatial subspace (Paragraph [0015] and [0145] spatial dimension);
receiving, by the ultra low latency user device, control information indicating that a scheduled transmission of an ultra low latency data block to the ultra low latency user device is co-scheduled with a transmission of a mobile broadband data block to a mobile broadband user device via a set of shared physical resource blocks using multi-user multiple-input, multiple-output (MU-MIMO)) (Figure 5 Paragraph [0015] URLLC and eMBB).
Sheng does not explicitly disclose determining, by the ultra low latency user device, a decoder matrix; projecting, by the ultra low latency user device, the decoder 
Iyer teaches determining, by the ultra low latency user device, a decoder matrix; projecting, by the ultra low latency user device, the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace, to reduce interference at the ultra low latency user device caused by the transmission of the enhanced mobile broadband data block, when receiving the ultra low latency data block (Iyer Paragraphs [0256] to [0265] UE scheduled; precoding/decoding matrix information; UE able to cancel interference from other beams).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determining, by the ultra low latency user device, a decoder matrix; projecting, by the ultra low latency user device, the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace, to reduce interference at the ultra low latency user device caused by the transmission of the enhanced mobile broadband data block, when receiving the ultra low latency data block 

3. Regarding claims 27, 31 and 35, Sheng in view of Iyer teaches further comprising:
receiving, by the ultra low latency user device, the ultra low latency data block via the set of shared physical resource blocks based on the projected decoder matrix of the ultra low latency user device (Sheng Paragraph [0015] and [0145] spatial dimension; Iyer Paragraph [0256] to [0265] suggested decoding matrix; UE is able to cancel the interference).

4. Regarding claims 28, 32 and 36, Sheng in view of Iyer teaches wherein the projecting comprises: projecting, by the ultra low latency user device, the decoder matrix of the ultra low latency user device to be orthogonal to the reference spatial subspace in order to reduce interference at the ultra low latency user device caused by the transmission of the enhanced mobile broadband data block, when receiving the ultra low latency data block (Sheng Paragraph [0015] and [0145] spatial dimension; Iyer Paragraph [0256] to [0265] suggested decoding matrix; UE is able to cancel the interference).

5. Regarding claims 29, 33 and 37, Sheng in view of Iyer teaches wherein the control information is received within downlink control information (DCI) via a physical downlink control channel (PDCCH) (Iyer Paragraphs [0154] [0264] NR DCI; DCI transmitted in PDCCH).



6. Regarding claim 38, Sheng in view of Iyer teaches wherein the computer program product for the computer is comprised at the ultra low latency user device (Sheng, Paragraph [0211] program running on the UE).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	Hosseinian et al. (US 2020/0052864 A1)
	Wong et al. (US 2020/0106557 A1)
	Wong et al.  (US 2020/0186313 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIANE L LO/Primary Examiner, Art Unit 2466